DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-14 and 21-26 are presented. Claims 1, 2, 5, 6, and 9-13 are amended. Claims 21-26 are new. The amendment to claims 10 and 13 overcomes the previous rejections under 35 USC 112b. The amendment introduces new issues. 

Response to Arguments
Rejections under 35 USC 103
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because in view of the amendment the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: recites “at least the portion of the vibration source inserted into the powder”. There is insufficient antecedent basis for this limitation in the claim as there is no previous step or requirement inserting the vibration source into the powder establishing a basis.
Claims 2-14 and 21-26 are rejected due to dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 14, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Saharan US Pg Pub 2018/0056387 in view of Emile US 2,174,348.
Claim 1: Saharan teaches vibrational densification of a powder supply in additive manufacturing (Saharan Abstract and [0005]). Saharan teaches that powder to be used in the build process is deposited in a supply bin (Saharan [0021]). Saharan teaches that vibrating pins extend into the powder of the supply bin and vibrate, causing the powder to compact (Saharan [0005] and [0024]). 
Saharan does not teach a sleeve that envelopes the vibration source over the portion of the vibration source in the powder. 
Emile teaches a device for breaking up clumped powder in a powder reservoir as preparation step of the powder before its ultimate use (Emile Title and col 1 lines 26-34). Emile teaches the known technique is to apply vibrations to improve the powder by removing clogs and related defects (Emile col 1 lines 14-19). Emile teaches that there are cases where it is difficult to transmit the vibration into the powder (Emile col 1 lines 20-25) and to overcome the efficiency problem related to these situations it is beneficial to bring the vibration source to the material (Emile col 1 lines 26-36). Emile is employing vibration in a similar manner to Saharan (to prepare and a improve powder for subsequent use) and thus both are interested in the same problem. Emile depicts the solution in figure 1. Part a represents a vibration source. Part b is a sleeve enveloping the vibration source a and is inserted into the powder allowing the source to be closer to the targeted material decreasing the applied energy needed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the vibrating pins and source of Saharan by adding or substituting a vibrating member with an outer portion (fig. 1 b) enveloping a vibration source (fig. 1 a) as taught by Emile in order to more efficiently affect the powder with vibrational energy instead of or in addition to inefficiently transmitting energy along pins or to the container as a whole. 

Claim 2: Saharan teaches that the bin can be filled in a stepwise manner, involving several sub-steps of filling part of the overall powder amount with more than one compaction or densification step 
Claim 14: Saharan and Emile depict inserting vibrating elements along there length (Saharan figure 14 and Emile figure 1).
Claim 22: Saharan and Emile depict inserting vibrating elements into the powder from an upper surface (Saharan figure 14 and Emile figure 1). Saharan part 50 figure 8 is considered a top plate. Saharan teaches several pins extending over the entire powder reservoir the modification in view of Emile would be obvious to modify each of the pins leading to several sleeves. 
Claims 23 and 24: Saharan teaches that the process includes a control unit (Saharan [0022]). Emile teaches that the apparatus can be advantageously combined with an automatic starting and stopping switch, for purposes of economy and of greater efficacy (Emile col 1 lines 52-54). Thus, if the control unit taught by Saharan is insufficient then It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the control unit of Saharan by including automatic control as taught by Emile in order to increase efficiency and economy. 

Claims 3-9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Saharan US Pg Pub 2018/0056387 in view of Emile US 2,174,348 as applied to claim 1 above, and further in view of Balistreri US Pg Pub 2016/0158962.
Claim 3: Saharan teaches a bottom support plate (13) in the supply bin (Saharan [0021]). Saharan and Emile are silent to a pressure sensor.
Balistreri teaches 3D printing (Balistreri Abstract). Balistreri teaches that the compression plate can be lowered and apply compressive force to the powder, and the print bed may include one or more sensors to limit the pressure on the powder (Balistreri [0045]-[0046]). Balistreri teaches that a pressure 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a pressure sensor as taught by Balistreri in the apparatus as taught by Saharan. One of ordinary skill in the art would have been motivated to do so to prevent over-pressurizing the powder (Balistreri [0046]).
Therefore, Saharan in view of Emile and Balistreri teaches a pressure sensor on the packing tool. Though Balistreri teaches an example where the sensor is on the side-wall, it would have been obvious to one of ordinary skill in the art to place the sensor at any location which would provide such measurement. As Balistreri teaches that this sensor should detect when the top layer reaches a particular pressure, it is within the scope of the ordinary artisan to relocate the pressure sensor to the apparatus. A rearrangement of parts is prima facie obvious absent evidence of criticality. See MPEP §2144.04.
Claims 4 and 21: Saharan in view of Emile teaches vibrating the vibrating rod within the powder to cause the powder to become more compact (Saharan claim 5). Thus, the element is vibrated while in contact with the powder. Saharan in view of Emile and Balistreri teaches that the pressure sensor may detect when a top layer reaches a particular pressure, which would be a predetermined pressure limit. (Balistreri [0046]). Balistreri teaches that the compressive forces may be the compression and/or bottom plates (Balistreri [0035 and Fig. 2). This is raising the bottom plate, which must have a velocity if moving.
Claim 5: Saharan teaches a bottom plate support (13) in the supply bin where the powder to be used in the build process is deposited (Saharan [0021] and Fig. 1). It would have been obvious to one of ordinary skill in the art to lower this plate support prior to depositing the powder in the supply bin, to 
Claim 6: Saharan and Emile depict inserting vibrating elements into the powder from an upper surface (Saharan figure 14 and Emile figure 1). Saharan part 50 figure 8 is considered a top plate. 
Claims 7 and 8: Saharan in view of Emile teaches vibrating the vibration elements within the powder to cause the powder to become more compact (Saharan claim 5). Thus, the elements are vibrated while in contact with the powder. Saharan teaches that the apparatus is square (Saharan Fig. 4, 9, and 10). In rotating the top plate 90°, the position of the vibrating rod would not change. This is a mere repetition of the method claim rendered obvious in claim 4. The claim only requires one mechanical member. Therefore, it is obvious in view of the prior art.
Claim 9: Saharan in view of Emile and Balistreri teaches a method where the vibration elements are vibrated while in contact with the powder, while the bottom plate is raised till a particular pressure is reached as discussed in claim 4 above. In rotating the top plate 360°, requiring four 90° rotations, the position of the vibration elements taught would not change because of the square shape and positioning of vibrating rod. Additionally, rotation of the part amounts to rearrangement in the absence of any showing of criticality. See MPEP §2144.04. This is a mere repetition of the method steps rendered obvious in claim 4. Therefore, claim 9 is obvious in view of the prior art.
Claim 26: Saharan teaches that the process includes a control unit (Saharan [0022]). Emile teaches that the apparatus can be advantageously combined with an automatic starting and stopping switch, for purposes of economy and of greater efficacy (Emile col 1 lines 52-54). Thus, if the control unit taught by Saharan is insufficient to meet the automation requirement of the claim then it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the control unit of Saharan by including automatic control as taught by Emile in order to increase efficiency and economy.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Saharan US Pg Pub 2018/0056387 in view of Emile US 2,174,348 and Balistreri US Pg Pub 2016/0158962 as applied to claim 3 above, and further in view of Kotliar US Pg Pub 2016/0061381. 
Claim 25: Saharan in view of Emile and Balistreri renders obvious all the limitations of claim 3. Balistreri provides for a sensor and a motivation for adding the sensor to Saharan, see rejection of claim 3. Balistreri does not teach what material the pressure sensor should include. This omission implies the exact material is not critically important to the process and that the level of ordinary skill in the art is used to fill the gap. 
Kotliar teaches a method of making a pressure vessel and materials that the pressure vessel could be made from (Kotliar Abstract, claim 1, Figure 1). A pressure vessel and by extension the material that the pressure vessel is made from would be capable of withstanding an applied force, a pressure. Kotliar teaches that cobalt chrome alloys are among the most preferable materials to make the vessel from (Kotliar [0092]). MPEP 2144.07 provides the selection of a known material based on its suitability for its intended use has previously supported a prima facie obviousness determination. Selection in this instance would similar as both uses involve the material withstanding a pressure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to add a sensor taught by Balistreri made of or including cobalt chrome to the additive manufacturing device of Saharan because Balistreri omits the material the sensor is made from inducing a person of ordinary skill to seek out a solution, Kotliar teaches the material is exemplary for pressure vessel devices, and prima facie obviousness has been supported where a material is selected based on its suitability for the intended purpose. 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saharan US Pg Pub 2018/0056387 in view of Emile US 2,174,348 and Balistreri US Pg Pub 2016/0158962 as applied to claim 6 above, and further in view of Arslanouk US 6,209,758.
Claim 10: Saharan teaches a method according to claim 6. Saharan teaches that powder to be used in the build process is deposited in the supply bin (Saharan [0021]). Saharan is silent to how the powder fills the reservoir.
However, Arslanouk teaches a powder feed system. Arslanouk teaches that the supply hopper has an outlet disposed to deliver powdered resin to the reservoir, which is a conventionally known form of powder delivery (Arslanouk col 2 lines 20-23). Arslanouk teaches a funnel (14) and a tube (15).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the powder delivery method as taught by Arslanouk in the method as taught by Saharan in view of Emile and Balistreri. One of ordinary skill in the art would have been motivated to do so in order to deliver powder to a reservoir in the apparatus (Arslanouk col 2 lines 20-23). This is feeding the powder into a funnel and allowing the powder to flow through one or more tubes into the powder reservoir. This necessarily has to occur for a period of time.
Claim 11: Saharan teaches a bottom plate support (13) in the supply bin where the powder to be used in the build process is deposited (Saharan [0021] and Fig. 1). It would have been obvious to one of ordinary skill in the art to lower this plate support prior to depositing the powder in the supply bin, to accommodate more powder. One of ordinary skill in the art would have been motivated to do so to store a sufficient amount of powder required for a build.
Claim 12: Saharan teaches that a seal surrounds the plates of the apparatus (Saharan [0025]). The seal locks the apparatus’s location over the top of the powder reservoir as shown in Fig. 4.
Claim 13: Saharan in view of Emile, Balistreri, and Arslanouk teaches that the pressure sensor may detect when a top layer of powder reaches a particular pressure, which would be a predetermined 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,5691,862; figure 1 part 14
US 3,033,069; figure 1 part 45
US 4,198,166; figure 3 part 13
US Pg Pub 2004/0003866, figures 4 and 5
US Pg Pub 2008/0257450, figure 1

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736